Order filed March 22, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00463-CV
                                  ____________

  ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW
     FIRM AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A
            JOYCE STAMP LILLY, RN, JDPC, Appellants

                                       V.

                        SUSAN MEEK, M.D., Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 07-DCV-156522

                                    ORDER

      On April 11, 2012, Susan Meek, M.D., filed a notice of appeal from the
judgment signed December 29, 2011, and the appeal was assigned to this court
under our appellate number 14-12-00348-CV. On May 9, 2012, Rockne Onstad
Individually and d/b/a The Onstad Law Firm and Joyce Stamp Lilly, Individually
and d/b/a Joyce Stamp Lilly, RN, JDPC, filed a notice of cross-appeal from the
same judgment, which was assigned to this court under our appellate number 14-
12-00-463-CV. On February 27, 2013, cross-appellants/appellees filed a motion
requesting this court to consider the record filed in appellate case number 14-12-
00348-CV as part of the record in appellate case number 14-12-00463-CV.

      The motion is GRANTED.



                                  PER CURIAM